DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election without traverse of Group I invention filed on 20 October 2022 is acknowledged.  
Applicant's species election of the species of claim 129 filed on 20 October 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Applicant’s preliminary amendment filed on 20 October 2022 is acknowledged and entered.  Following the amendment, the new claims 177 and 178 are added.    
Currently, claims 129-178 are pending, and claims 129-134, 177 and 178 are under consideration. Claims 135-176 are withdrawn from further consideration as being drawn to a non-elected invention. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 9/17/2020 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application is a national stage entry (371) of PCT/US2019/024633 with the international filing date of 03/28/2019, which claims benefit of U.S. provisional application 62/650,314 filed 03/30/2018, which is acknowledged. 

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 129-134, 177 and 178 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT02589665 (v49, 1/19/2018); and Adedokun et al. (US2019/0269757, 9/5/2019; claiming priority to US provisional application 62/638,624, filed 03/05/2018).
Clinical Trial NCT02589665 discloses a study of mirikizumab (LY3074828) in participants with moderate to severe ulcerative colitis (UC), wherein the treatment groups includes mirikizumab induction with low, mid, or high dose; and mirikizumab maintenance with dose schedule 1 or 2 (under “Arms and Interventions”); and wherein articipants must either: be naive to biologic therapy, and have at least 1 of the following: inadequate response or failure to tolerate current treatment with oral or intravenous corticosteroids or immunomodulators or history of corticosteroid dependence (an inability to successfully taper corticosteroids without return of UC) OR have received treatment with 1 or more biologic agents at doses approved for the treatment of UC with documented history of failure to respond to or tolerate such treatment (under “Eligibility”).  
Adedokun discloses a method of treating Crohn's disease in a patient, comprising administering an anti-IL-23 specific antibody (also referred to as IL-23p19 antibody), e.g., guselkumab, to the patient in an initial intravenous induction dose from the start of treatment until 8 weeks from the start of treatment, and then subcutaneously administering the anti-IL-23 specific antibody once every 4 or 8 weeks thereafter; wherein the anti-IL-23 specific antibody is administered at a dose of 1200, 600 or 200 mg intravenously initially, 4 weeks after the initial dose and 8 weeks after the initial dose and continue with subcutaneous treatment of the anti-IL-23 specific antibody at 100 or 200 mg every 4 weeks through 44 weeks after initial treatment (abstract; pages 1-2, [0009] and [0010]; page , [0283] - [0286]; and claims 2-4, for example).  Additionally, Adedokun teaches that recent Phase 2 studies of 2 IL-23 mAbs, risankizumab and brazikumab, demonstrated their efficacy in improving clinical signs and symptoms, reducing inflammatory biomarkers, and improving endoscopic findings in participants primarily with biologic-refractory Crohn's disease (page 21, [0200]).  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat UC with mirikizumab using Adedokun’s regimens following the teachings of NCT02589665 and Adedokun.  The person of ordinary skill in the art would have been motivated to for disease treatment, and reasonably would have expected success because mirikizumab, like Adedokun’s anti-IL-23 specific antibodies, is also IL-23p19 antibody, and can be used for treating UC; anti-IL-23 specific antibodies have been demonstrated for treating CD; and both Crohn's disease and ulcerative colitis are inflammatory bowel disease.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
11/16/22